      Case: 1:17-cr-00542-JRA Doc #: 98 Filed: 01/06/21 1 of 6. PageID #: 624




ADAMS, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                         )     CASE NO.       1:17CR542
              Plaintiff,                                 )
                                                         )
       v.                                                )
                                                         )     Judge John R. Adams
KOLADE AWOYADE,                                          )
                                                         )     ORDER
              Defendant.                                 )
                                                         )



       Pending before the Court is Defendant’s motion for compassionate release. The motion

is DENIED.

       Within the COVID-19 backdrop, the Sixth Circuit has recently explained this Court’s

duties and obligations when considering a motion for compassionate release.

       Sections 3582(c)(1)’s and (c)(2)’s parallel language and structure compel us to
       conclude that compassionate release hearings are sentence-modification
       proceedings and that courts considering motions filed under § 3582(c)(1) must
       follow a Dillon-style test. The three-step § 3582(c)(1)(A) test is as follows. At step
       one, a court must “find[ ]” whether “extraordinary and compelling reasons warrant”
       a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i). At step two, a court must “find[
       ]” whether “such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). The
       Commission’s policy statement on compassionate release resides in U.S.S.G. §
       1B1.13. See U.S.S.G. § 1B1.13 (U.S. Sent’g Comm’n 2018). Thus, if § 1B1.13 is
       still “applicable,” courts must “follow the Commission's instructions in [§ 1B1.13]
       to determine the prisoner's eligibility for a sentence modification and the extent of
       the reduction authorized.” At step three, “§ 3582(c)[ (1)(A) ] instructs a court to
       Case: 1:17-cr-00542-JRA Doc #: 98 Filed: 01/06/21 2 of 6. PageID #: 625




         consider any applicable § 3553(a) factors and determine whether, in its discretion,
         the reduction authorized by [steps one and two] is warranted in whole or in part
         under the particular circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)(citations and footnotes omitted).

However, “[i]n cases where incarcerated persons file motions for compassionate release, federal

judges may skip step two of the § 3582(c)(1)(A) inquiry and have full discretion to define

‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.” Id. at 1111.1

         I.       § 3553(a) Factors

                  a. Standard

         As noted above, this Court may “not modify a term of imprisonment once it has been

imposed” unless specifically authorized to do so by section 3582(c). This Court may grant

compassionate release if, after considering the factors in 18 U.S.C. § 3553(a), it determines that

“extraordinary and compelling reasons” warrant a reduced sentence and that “such a reduction is

consistent with applicable policy statements issued by the sentencing commission.” 18 U.S.C. §

3582(c)(1)(A)(i). For ease of reference, the § 3553 factors are as follows:

          (a) Factors to be considered in imposing a sentence.--The court shall impose a
         sentence sufficient, but not greater than necessary, to comply with the purposes set
         forth in paragraph (2) of this subsection. The court, in determining the particular
         sentence to be imposed, shall consider—

         (1) the nature and circumstances of the offense and the history and characteristics
         of the defendant;

         (2) the need for the sentence imposed—



1 For the purposes of this motion, the Court will assume for the sake of argument that the Covid-19 pandemic and
the conditions it has created within the prison at issue are extraordinary and compelling reasons sufficient to satisfy
step two.

                                                           2
      Case: 1:17-cr-00542-JRA Doc #: 98 Filed: 01/06/21 3 of 6. PageID #: 626




       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for—

       (A) the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines—

18 U.S.C.A. § 3553.

       The Sixth Circuit has noted that “District judges maintain an obligation to provide reasons”

when resolving motions for compassionate release. Jones, 980 F.3d at 1112.

       We start by requiring a thorough factual record for our review: district courts must
       supply specific factual reasons, including but not limited to due consideration of
       the § 3553(a) factors, for its compassionate release decision. We look at the whole
       record in sentence-modification proceedings, including the records from the
       original sentencing, records on the modification motion, and the final
       compassionate release decision.

Id. (citations, quotations, and alterations omitted).

               b. Analysis

       Defendant Kolade Awoyade filed his motion pro se (Doc. 94), supplemented the motion

pro se (Doc. 95), and appointed counsel supplemented the motion. Doc. 97. Each request

focuses upon Awoyade’s age, 51, and his status as a Type II diabetic in support of his release.

However, the filings before this Court wholly ignore the nature and circumstances of Awoyade’s


                                                   3
      Case: 1:17-cr-00542-JRA Doc #: 98 Filed: 01/06/21 4 of 6. PageID #: 627




offense and his own history and characteristics.

       Defendant Kolade Awoyade, who is co-defendant Gwendolyn DuBose’s husband, was

employed as a head teller at the Greater Abyssinia Federal Credit Union from 2011 through

approximately December 1, 2015. Some of his job duties included processing loan payments for

members; processing daily transactions for members to include, but not limited to, deposits,

withdrawals, loan payments, and transfers; preparing and balancing drawers at the end of each

shift; and opening and closing the credit union. From about 2012 through November 2015,

DuBose and Awoyade intentionally embezzled and misapplied approximately $191,978.40

belonging to GAFCU, as DuBose drafted and deposited checks in order to benefit herself and

Awoyade. DuBose transferred money to personal accounts held at GAFCU and Key Bank for

personal use, and she also transferred money from GAFCU member share accounts to nominee

accounts to use for personal use. She made unauthorized purchases by debit cards for personal use

from GAFCU’S Fifth Third bank account. In what he deemed his acceptance of responsibility,

Awoyade effectively blamed poor luck for his choice to embezzle nearly half the assets held by

GAFCU. He detailed at length his past job history and what he believed was unfair treatment at

a prior occupation. Awoyade noted: “I became depressed and self-loathing as a man and fell on

hard times. All the while falling behind in my child support obligations and missing my children.

This is when I began to embezzle from the credit union from 2013-2014.” Doc. 48 at 9.

       In making such an assertion, Awoyade ignores that this was not his first foray into

embezzlement. In 1998, he was convicted of bank embezzlement and received only probation.

His probation was extended for a year when he committed domestic battery and failed to disclose


                                                   4
      Case: 1:17-cr-00542-JRA Doc #: 98 Filed: 01/06/21 5 of 6. PageID #: 628




this new criminal conduct to his probation officer. Awoyade’s domestic battery on his then-wife

was described as follows:

       The victim, Alexis Scott, advised the officer she contacted her husband, Kolade
       Awoyade, while he was at church after she located pictures of another woman on
       his computer. She stated when her husband came home, he yelled at her for calling
       him during church and then jumped on top of her and threw her to the floor. Ms.
       Scott stated the defendant put her in a choke hold and threatened to kill her if she
       took his son away from him. According to Ms. Scott, she tried to get away, but the
       defendant pushed her back to the floor, bending her right arm behind her back and
       choking her. She advised the defendant “kneed” her in the stomach, and she begged
       him not to hurt the baby, as she was three months pregnant at the time. Ms. Scott
       told the officer the defendant continued to throw her around, and she was eventually
       able to get away and call 911.

Doc. 48 at 12.

       An analysis of the § 3553(a) factors compels the Court to deny Awoyade’s motion for

compassionate release. First, Awoyade’s criminal history, although brief, shows his willingness

to return to criminal conduct when he believes it necessary to improve his lot in life. Despite a

1998 conviction for embezzlement, when money struggles returned, Awoyade returned to

embezzling money.     However, on this occasion, Awoyade expanded his crime to include

aggravated identity theft. In that regard, Awoyade has barely served the mandatory 24-month

sentence that resulted from the identity theft. An early release would effectively mean that

Awoyade served no time at all for the underlying embezzlement offense. Given his propensity to

re-offend, Awoyade must continue to serve his sentence to deter him from future misconduct.

       Moreover, while previously on federal supervision, Awoyade choked and threatened to kill

his then-pregnant wife, including striking her in her stomach. As such, he does not present as a

proper candidate for home confinement.


                                                5
      Case: 1:17-cr-00542-JRA Doc #: 98 Filed: 01/06/21 6 of 6. PageID #: 629




       Based upon a review of the totality of the factors listed in § 3553(a), the Court hereby

DENIES Awoyade’s motion for compassionate release along with both his supplements.

       IT IS SO ORDERED.



January 6, 2021                                    /s/John R. Adams
Date                                              JOHN R. ADAMS
                                                  UNITED STATES DISTRICT JUDGE




                                              6
